     Case 2:20-cv-03884-AB-E Document 13 Filed 07/02/20 Page 1 of 1 Page ID #:47



1
                                                                                       JS-6
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            CENTRAL DISTRICT OF CALIFORNIA
10
11
                                                   Case No. 2:20-cv-03884-AB-E
12      Anthony Bouyer,
13
        Plaintiff,
                                                   ORDER DISMISSING CIVIL ACTION
14
        v.
15
        Armani Investments, LLC,
16
        Defendant.
17
18
              THE COURT having been advised by counsel that the above-entitled action has
19
       been settled;
20
              IT IS THEREFORE ORDERED that this action is hereby dismissed without
21
       costs and without prejudice to the right, upon good cause shown within 45 days, to re-
22
       open the action if settlement is not consummated. This Court retains full jurisdiction
23
       over this action and this Order shall not prejudice any party to this action.
24
25
26     Dated: July 2, 2020              _______________________________________
                                        ANDRÉ BIROTTE JR.
27                                      UNITED STATES DISTRICT JUDGE
28
                                                  1.
